Gilchrist, J.
The possession that Samuel Emerson had prior to January, 1845, under the plaintiff, might have interested him so far in the present issue as to have rendered him an incompetent witness to sustain the plaintiff’s title; Outram v. Morewood, 3 East 346; but that possession has been determined by an assignment which divested him of all title to the land. His support was provided for without giving him any claim to the premises in controversy. The right to certain privileges in the house, if they amount to any thing more than a license determinable at the will of the plaintiff, does not appear to give bim an interest in the question of the boundaiy lines of the farm, and cannot, therefore, disqualify him from testifying in an action relating solely to them.
The evidence very clearly shows that the plaintiff was in possession of the premises at the time of the alleged trespass. The possession of the witness was for the purpose of superintending it for the plaintiff. That he had a mortgage, and might have asserted a possession under it, did not affect the position which he occupied, since he did not in fact hold under his mortgage, but as a servant of the mortgagor.
There is no evidence that the book introduced as the proprietary record was such, except that a former clerk exhibited and the witness used it as such. No inference can be drawn from the fact that the witness used the book in the manner he described, except that he believed Mr. Odell’s account of it. "What Mr. Odell stated, he being still alive, is not evidence, but merely hearsay.
There are other means of proving the genuineness of such a book. Erom whose custody did it last come ? In whose has it long been? Have parties acquiesced in *464claims established by its contents ? 1 Qr. Ev., secs. 142, 483, 484.
The evidence on this point was insufficient to prove the hook, and the verdict must, for that reason, be set aside and a

New trial granted.